Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on July 27, 2022 has been received and entered. Claim 1 has been amended. Claims 2-20 have been newly added. Claims 1-20 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 has been considered by the examiner.  Please see attached PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,942,899.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 10,942,899 as shown in comparison table below.

Instant Application
Patent 10,942,899
1. A method for implementing a low latency object operation signaling among respective user devices via a cloud-based storage platform, the method comprising: 
configuring a cloud-based storage platform to interface with one or more storage devices that store a shared object collaborated upon by respective user devices of respective users, the shared object associated with object metadata stored in the cloud-based storage platform; 
delivering a virtual file system module to the respective user devices of respective devices associated with the two or more users for accessing the shared object, the virtual file system module capturing local metadata that pertains to the shared object, wherein the virtual file system module generates a virtual file system on the respective user devices, and  the respective user devices comprise a first file system corresponding to a respective native file system and a second file system corresponding to the virtual file system; 
in response to a modification performed or to be performed on the shared object by a first
user device of the respective user devices,
identifying an update to one or more local metadata attributes of the local metadata in the second file system on the first user device in response to at least one local object operation that pertains to the modification and is invoked by the first user device; 
updating, by at least a microprocessor and in response to the at least one local object operation, one or more object metadata attributes of the object metadata  corresponding to the local metadata of the shared object; and 
delivering at least one of the one or more object metadata attributes to a second user device of the respective user devices for updating shared object data pertaining to the shared object on the second user device.
1. A method for implementing a low latency object operation signaling among two or more user devices via a cloud-based storage platform, the method comprising: 
configuring a server in the cloud-based storage platform to interface with one or more storage devices that store shared content accessible by two or more users, the shared content associated with object metadata stored in the cloud-based storage platform; 
delivering a virtual file system module through at least one network component to two or more user devices associated with the two or more users for accessing the shared content, the virtual file system module capturing local metadata that pertains to at least one object from the shared content, wherein the virtual file system module generates a virtual file system on respective user devices where the respective user devices comprise a first file system corresponding to a native file system of the respective user devices and a second file system corresponding to the virtual file system generated by the virtual file system module on the respective user devices; updating, at a processor, one or more local metadata attributes of the local metadata responsive to at least one local object operation invoked by a first user device from the two or more user devices, wherein the second file system on the first user device comprises the one or more local metadata attributes; 2PATENT Atty. Dkt. No.: BOX-2015-0012-USO9-NP 
updating, in response to the local object operation, one or more object metadata attributes of an object metadata at the cloud-based storage platform, the object metadata corresponding to the local metadata of the one object; and 
delivering at least one of the one or more object metadata attributes to a second user device from the two or more user devices.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “through at least one network component; at a processor” of claims 1 of Patent 10,942,899 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Arai et al. direct to a system appropriately determine whether to store the file in the local storage apparatus or in the cloud storage apparatus, and it teaches “the file system 1211 acquires the read target metadata from the file system information of the file storage apparatus 120 (the information stored in the LU 1100) and, at the STEP 16-2, transfers the metadata to the client/host 130 through the file sharing program 1213”. 
Davis et al. teaches structures that track snapshots and changes in metadata, and updates its local metadata to reflect updates from the rest of the distributed system.
However, the prior art reference does not teaches “identifying an update to one or more local metadata attributes of the local metadata in the second file system on the first user device in response to at least one local object operation that pertains to the modification and is invoked by the first user device; updating, by at least a microprocessor and in response to the at least one local object operation, one or more object metadata attributes of the object metadata  corresponding to the local metadata of the shared object; and delivering at least one of the one or more object metadata attributes to a second user device of the respective user devices for updating shared object data pertaining to the shared object on the second user device” as shown in the independent claims 1, 8 and 15. Thereby, the combination of limitations in claims 1, 8 and 15 are not taught by the prior art.  Therefore, claims 1, 8 and 15 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168